BY THE COURT.
Many observations have been made not applicable to tbe true point of this case. I will not determine, in this indirect way, any thing respecting the voyage in which this vessel was engaged, as to its lawfulness or impropriety: nor will I decide how far the crew were bound to obey any orders, which' might have been given for defence, against attacks by belligerent cruizers. They had no right to suppose, or anticipate, that such orders would be given. When such questions come directly before me, and I find it necessary to decide them, I will meet and determine them, without hesitation, so far as my duty and judgment permit and enable me.
The sole question now is, “Was there or was there not, a lawful cause for ejecting Relf from the ship?’’ If Relf has any cause of action for false imprisonment, or cruelty of treatment, for which damages are sought, he must go before another tribunal; so must it be with Manuel Peter, who seems however to have acquiesced; and I hear of no charge from him. Seamen ought to know that it does not lay with them, to interfere between the officers of a ship and any mariner they (the officers or any of them in command) choose to confine, or punish for disorderly conduct. If it is done immoderately, the law affords redress to the party injured. Instead of interfering to prevent, they are bound to" assist the master to constrain, imprison, and bring to justice, any disobedient, mutinous and rebellious mariner. When any charge of a criminal nature is alleged, I am, and always have been, ready to examine into it, and pursue the proper measures. The officers of ships are amenable for improper conduct: but if they are not supported in the lawful exercise of their authority, there will be an end of all discipline, and no vessel will with security navigate the ocean. I am always inclined to support their authority, though I have been too frequently called on to protect seamen against their oppression. A case in Espi-nasse, determined in the king’s bench, in England, is produced to shew that a seaman is justifiable in leaving a ship, if obliged so to do, by continued cruelty and oppression. I have, under the clear and direct injunctions of the maritime laws, and in the spirit of that case, often compelled the payment of wages for the voyage, when such circumstances were in proof. But it does not apply in this case. I am of opinion here, that the captain was justifiable in discharging the mariner Relf, and refusing to receive him on board again. It is true that a mariner having committed a fault, and repenting, must be again received on board, on tender of amends. These amends cannot exceed what the law contemplates to be forfeited, where forfeiture is inflicted, i. e. his wages and property on board. Beyond these a sailor has nothing. “Lex non cogit ad impos-sibilia.” If he offers himself, or returns to duty, it must be on tender of reasonable amends. If he be received on the motion of the captain, or without terms, he is reinstated in his claims, and pardoned for his offences. But in every experiment, Relf shewed every sign of a continued, refractory, dangerous and mutinous temper; and not one of repentance and amendment; he was therefore lawfully discharged; — the safety and peace of the ship required it. It was in the option of the captain to forgive other offenders, and continue to reject the services of Relf: and to refuse payment of wages after the time of his being ejected from the duty of the ship. The wages due before that time must be paid, deducting any payments or legal set off, claimed by the captain or owners. This is not a forfeiture of all wages or property of the sailor on board, but a legal cause to refuse payment after his discharge, though the claim is for the wages during the voyage, which I am in the habit of decreeing. where no lawful cause for discharge appears. There are authorities which go the length of forfeiting all wages due, in very aggravated cases, where no compromise or re-acceptance of service has occurred. In the case before me 1 should not have hesitated to determine that Relf was forgiven and reinstated in his claims, by being received on board after his first atrocious mis-behaviour. But his subsequent continuance in the rebellious and highly dangerous spirit which prompted his former misconduct, evidences his not having returned to the ship on the terms the law re’quires, to wit, repentance and amendment. Whatever effect the re-acceptance of service may have to the time he re-entered on board, the subsequent misbehaviour evidences the mala mens, and justifies his expulsion from the ship.
The law of the United States contemplates two species of contract between owners and seamen — 1. For a voyage or voyages. 2. For a term or terms of time. The term voyage is a technical phrase, and always imports a definitive commencement and end "nomen loci ubi navis ■oneratur et nornen loci quo navis tendit.” A voyage may terminate upon arrival at a specified port, but it may likewise comprehend a number of ports or places. The right to recover freight, is not therefore on one hand absolute upon the arrival at a port or place of safety during the prosecution of a voyage, nor on the ■other hand is all claim to freight necessarily lost in consequence of the loss of the vessel before her arrival at all the ports contemplated for the voyage. This must depend on the nature of the trade and circumstances of each particular case, as well as the general maritime law. The right of the seamen to wages is so ultimately connected with the right of the owners to freight, that the solution of one, is upon general principles of law, a solution of the other. By the custom of merchants, freight is due at every delivering port, that is, at every port where an outward cargo shall be delivered in safety, as is well explained, in Luke v. Lyde, 2 Burrows. 882. 1 W. Bl. 190. This explanation requires attention, since it is not the act of delivering the cargo only, but the circumstance of the delivery of the cargo at the specified port, which is a termination of the voyage, pro hac. If the parties stipulate, that the vessel shall proceed to A to receive a cargo, and go from thence to B. and unlade the same, and receive on board another, with which to proceed to G.— Upon the arrival and delivery of which last cargo at C, a certain freight shall be paid and not otherwise, the voyage does not terminate until the arrival at C. nor are A and B ports of delivery at which freight is earned. But as this construction arises from the agreement of the owners and freighters, it can in no wise influence the right of the seamen, relatively to whom the agreement has no operation. The owners, as to themselves, are competent to re-Iinquish the benefit of the general rule of law, but as to the seamen who have not relinquished the benefit of the general rule of law, every port where an outward cargo is unloaded is as to them a port of delivery, and wages to that time are earned. The owners would also in such case have been entitled to freight, if it had not been for their agreement; and the general rule of law operates in favour of the seamen: they are in no wise affected, if the loss of the freight results from the agreement, or the fault of the owner.
In an agreement, by seamen, that their wages shall depend upon the earning of the freight, conformably to the engagement, with the freighter there is nothing inconsistent with the provisions of the statute for the'r regulation and government. It is competent to them to connect their right of wages with the owners’ right to freight upon a voyage, comprising more than one port. “Quia viaggium, vel navigatio, cum sit nomen juris, ac universale, potest com-plecti plura itinera explenda tarn in itu, quam in reditu, pro oneratione, et respectivé exoneratione mercium, quas navis, plurimorum, aevarii generis defert in nluribus emporüs vel locis faeienda.” 2 Emer. 19; Cassaregis disc. 67, note 28. The admission of the validity of this sort of agreement is predicated upon the fairness of the transaction, and a full and fair disclosure, by the owners, to the seamen. It may also happen that, from the usage of trade, seamen s wages should not be considered as earned until the vessel return home. In France there is a trade denominated la caravane, which is a multiplicity of little voyages, wnich a captain makes, in the course of his navigation. These divers little voyages, taken cumulatively, form but one single and principal voyage; the freight gained in the course of the caravane defray the expenses of the navigation, and the nett proceeds on the return home are divided amongst the interested. This exception founded on particular usage, strongly confirms the general rule. The legality of even this sort of agreement derogating from the general maritime law was denied in the case of Edwards v. Child, 2 Vern. 727. in which it is said a similar decision was made by Lord Chief Justice Holt. It is true, the authority of this case has since been questioned, and may be considered as overruled, so far as it restrains agreements by which wages are made to depend on the earning freight, agreeably to the contract of affreightment, but no farther; for the very ground on which its authority is denied, is the fact which appeared in the cause, that the seamen had received their share of the imprest money, which was all that had been received by the ship owners or captain.
To decide upon the validity of a clause by which wages are forfeited to the owners although the freight has been received by them, let us enquire into the reasons by which the general maritime law is supported, and the nature of the relationship between the owners and mariners. Wages are not due where the vessel is wrecked, or freight not earned or received. The right to wages is made to depend upon the completion of the voyage for securing the fidelity of the seamen; their interest is connected with their duty, and the vessel and freight become specifically bound for the payment of their wages. Public interest also requires that the fate of the seamen should be connected with that of the vessel. The contract of the sailors is a species of co-partnership between them and the owners. If all is lost, the sailors lose their wages; but if all is not lost, that which remains of ship and freight, is a common property pledged for the payment of wages. Freight gained and put on shore in the course of the voyage, is saved from a subsequent shipwreck. It goes into the common stock; but. like the savings from a wreck, is to the last nail or cable, hypothecated to the wages. Even after an abandonment to underwriters, it is still pledged in their hands to the sailors. So also in the case of capture and ie-capture, because the ship on her arrival was entitled to freight; the wages were adjudged payable by Lord Eldon. Abb. Shipp. 196. The freight thus earned and received, constitutes a common stock, and in the hands of the owners is a trust fund to be accounted for to those whose industry produced it. A clause by which it shall be stipulated that he who bears the labour and hazard of acquiring this common stock, shall bear all the loss, and not participate even in the wreck of profit, is not consistent with any just notion of co-partnership or common interest. It is wholly incompatible, therefore, with every idea of a trust, to permit one of the parties to eat up the whole estate, and as an agreement to grant or cede it. is destitute of all actual, as well as moral or equitable consideration. It is a nude pact. It is, in its very nature, fraudulent as to one of the parties; and with a view to public policy equally reprehensible from its tendency to separate the interest from the duty of sailors, and induce them to repair by embezzlement the loss which such an agreement subjects them to. I am therefore of opinion, that the only legal effect of such a stipulation is to preclude the seamen from libelling in foreign ports, until the vessel return, or the voyage be ended; that it is invalid to produce a forfeiture of wages; and that upon the solid principles of law and policy, freight must always be considered the mother of wages, and. notwithstanding any agreement to the contrary, where the former is earned, the latter must be paid.